Title: From James Madison to Tobias Lear, 30 May 1807
From: Madison, James
To: Lear, Tobias



Sir,
Department of State, May 30th. 1807

Since my letter of the l7. inst. was sent on board the Chesapeake, I have received your two communications of January 25th. and March 6th. on the subject of your proceedings at Tunis, and have the pleasure to inform you that the adjustment of our differences with that Regency in which they terminated, is approved by the President, and regarded as an additional proof that his confidence in your judgment and zeal for the public service have been well placed.  No appointment is yet made of a permanent Consul to take the place of Mr. Coxe; but it will not be unnecessarily delayed.
I expect soon to receive your promised communications relative to Algiers, and flatter myself that they will be not less satisfactory than those from Tunis.  I have already requested a full statement of the pecuniary branch of our affairs there; and in the mean time have as a separate letter informs you placed in the hands of Baring &Co: a credit of 30,000 dollars to meet your necessary drafts subsequent to that of £1500 Sterling in favor of Mr. Gavino.  I am, &c.

James Madison.

